                  Case 2:20-mj-00234-EJY Document 14 Filed 04/17/20 Page 1 of 6



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
     PETER S. LEVITT
 3   Assistant United States Attorney
     501 Las Vegas Blvd., South
 4   Las Vegas, Nevada 89101
     peter.s.levitt@usdoj.gov
 5
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                      )   Case No. 2:20-mj-00234-EJY
                                                    )
 9                         Plaintiff,               )   Joint Stipulation To Continue
                                                    )   Preliminary Hearing
10        vs.                                       )
                                                    )
11   TIMOTHY WILSON,                                )
                                                    )
12                         Defendant.               )

13

14              IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

15   Trutanich, United States Attorney, District of Nevada, Peter S. Levitt, Assistant United

16   States Attorney, representing the United States of America, and Chris T. Rasmussen, Esq.,

17   representing Defendant Timothy Wilson, that the preliminary hearing in the above captioned

18   case, which is currently scheduled for April 23, 2020 at 4:00 p.m., be continued and reset to

19   a time not earlier than ninety (90) days from the date of this Order.

20   1.         On March 16, 2020, the Chief Judge of the U.S. District Court for the District of

21              Nevada issued Temporary General Order 2020-03, which found that due to the

22              outbreak of the coronavirus disease 2019 (“COVID-2019”) in the District of Nevada,

23              the declaration by the Governor of the State of Nevada of a public health emergency

24              due to the spread of COVID-19 in Nevada, and the declaration of local emergencies
                                                 1
            Case 2:20-mj-00234-EJY Document 14 Filed 04/17/20 Page 2 of 6



 1        by local governments due to COVID-19, including Clark County, the Court has

 2        sustained “reduced ability to obtain an adequate spectrum of jurors,” and it noted the

 3        effects of public health recommendations, including “social distancing measures.”

 4        General Order 2020-03 accordingly continued all civil and criminal trials until April

 5        10, 2020, pending further order of the Court and found that “the ends of justice are

 6        best served by ordering the continuances, which outweighs the best interests of the

 7        public and any defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”

 8   2.   On March 19, 2020, the Chief Judge of the U.S. District Court for the District of

 9        Nevada issued Temporary General Order 2020-04 (collectively with General Order

10        2020-03, “the General Orders”), which noted that “the COVID-19 pandemic has

11        continued to spread,” resulting in the need for “more aggressive social-distancing

12        measures.” The Court noted further that, “[o]n March 17, 2020, the Governor of the

13        State of Nevada ordered the closure of many business establishments and strongly

14        encouraged all citizens to stay home.” Accordingly, the Court ordered the temporary

15        closure of the Clerk’s office, and implemented other changes, including “striving to

16        eliminate in-person court appearances.” In the event any hearing must go forward,

17        the Court will conduct the hearing via video or teleconference. The Court will vacate

18        or amend GO 2020-04 no later than April 30, 2020.

19   3.   Accordingly, based on the public health emergency brought about by the COVID-

20        2019 pandemic, and the required social-distancing measures as recognized in the

21        General Orders; the parties agree to continue the currently scheduled preliminary

22        hearing from April 23, 2020 at 4:00 pm to a time not earlier than ninety (90) days

23        from the date of this Order.

24
                                             2
             Case 2:20-mj-00234-EJY Document 14 Filed 04/17/20 Page 3 of 6



 1   4.    Federal Rule of Criminal Procedure 5.1(d) provides that a magistrate judge may

 2         extend the time limits in Rule 5.1(c) with the defendant’s consent and upon a showing

 3         of good cause taking into account the public interest in the prompt disposition of

 4         criminal cases. Because of the COVID-19 pandemic, and the resulting various

 5         closures and resource limitations, good cause exists to allow the defense more time to

 6         prepare for the preliminary hearing.

 7   5.    The additional time requested by this stipulation will be excludable under the Speedy

 8         Trial Act, Title 18, United States Code, Section 3161(b), and considering the factors

 9         under Title 18, United States Code, 3161(h)(7)(A), as well as Title 18, United States

10         Code, Section 3161(h)(7)(B)(i) and (iv), which provide that the Court may exclude

11         time arising from a continuance upon finding that the ends of justice served by

12         granting the continuance outweigh the best interests of the defendant and the public

13         in a speedy trial.

14   6.    This continuance is not sought for purposes of delay, but to account for the necessary

15         social-distancing in light of the COVID-2019 public health emergency.

16   7.    Defendant made his initial appearance on the Criminal Complaint on April 9, 2020,

17         before the Honorable Magistrate Judge Elayna J. Youchah.

18   8.    At the end of his initial appearance on April 9, 2020, Defendant was released on a

19         personal recognizance bond with conditions and does not object to the continuance.

20   ///

21   ///

22   ///

23   ///

24   ///
                                              3
              Case 2:20-mj-00234-EJY Document 14 Filed 04/17/20 Page 4 of 6



 1   9.    Denial of this request could result in a miscarriage of justice, and the ends of justice

 2         served by granting this request outweigh the best interest of the public and the

 3         defendant in a speedy trial.

 4         DATED this 16th day of April, 2020.

 5

 6   NICHOLAS A. TRUTANICH
     United States Attorney
 7
       /s/                                                    /s/
 8   PETER S. LEVITT                                   CHRIS T. RASMUSSEN
     Assistant United States Attorney                  Counsel for Defendant Timothy Wilson
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               4
                  Case 2:20-mj-00234-EJY Document 14 Filed 04/17/20 Page 5 of 6



 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                          )   Case No. 2:20-mj-234-EJY
                                                        )
 4                          Plaintiff,                  )   Findings and Order on Joint Stipulation
                                                        )
 5        vs.                                           )
                                                        )
 6   TIMOTHY WILSON,                                    )
                                                        )
 7                          Defendant.                  )
                                                        )
 8

 9              Based on the pending Joint Stipulation between the defense and the government, and

10   good cause appearing therefore, the Court hereby finds that:

11   1.         To account for the necessary social-distancing in light of the COVID-2019 public

12              health emergency and with the defendant’s consent, the preliminary hearing in this

13              case should be continued for good cause.

14   2.         The parties agree to this continuance.

15   3.         The defendant is not incarcerated and does not object to the continuance.

16   4.         This continuance is not sought for purposes of delay.

17   5.         Denial of this request could result in a miscarriage of justice, and the ends of justice

18              served by granting this request outweigh the best interest of the public and the

19              defendant in a speedy trial.

20   6.         The additional time requested by this stipulation is excludable in computing the time

21              within which the indictment must be filed pursuant to the Speedy Trial Act, Title 18,

22              United States Code, Section 3161(b), and considering the factors under Title 18,

23              United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).

24
                                                    5
              Case 2:20-mj-00234-EJY Document 14 Filed 04/17/20 Page 6 of 6



 1   7.     Good cause exists under Federal Rule of Criminal Procedure 5.1(d) to extend the

 2          time limits in Rule 5.1(c), taking into account the public interest in the prompt

 3          disposition of this criminal case.

 4          THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

 5   above-captioned matters currently scheduled for April 23, 2020 at 4:00 p.m., respectfully, be

 6   vacated and continued to July 22, 2020 in Courtroom 3D, at 4:00 p.m., which shall be not

 7   earlier than (90) days from the date of this Order.

 8          DATED this 17th day of April, 2020.

 9

10

11                                               ______________________________________
                                                 HONORABLE ELAYNA J. YOUCHAH
12                                               UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24
                                                 6
